UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                          )
 In re RAIL FREIGHT FUEL SURCHARGE        )
 ANTITRUST LITIGATION                     )
                                          )                  MDL Docket No. 1869
                                          )                  Miscellaneous No. 07-0489 (PLF)
 This document relates to:                )
                                          )
ALL DIRECT PURCHASER CASES                )
__________________________________________)
OXBOW CARBON & MINERALS LLC, et al.,      )
                                          )
              Plaintiffs,                 )
                                          )
        v.                                )                  Civil Action No. 11-1049 (PLF)
                                          )
UNION PACIFIC RAILROAD CO., et al.,       )
                                          )
              Defendants.                 )
__________________________________________)


                                             ORDER

               For the reasons set forth in the opinion issued this same day, it is hereby

               ORDERED that the Rail Freight Defendants’ Motion for Certification Pursuant

to 28 U.S.C. § 1292(b) and Supporting Statement of Points and Authorities [Dkt. No. 1010] is

GRANTED;1 it is

               FURTHER ORDERED that the Oxbow Defendants’ Motion for Certification

Pursuant to 28 U.S.C. § 1292(b) and Supporting Statement of Points and Authorities, Oxbow




       1
              Unless otherwise specified, citations to docket entries refer to the first above
captioned matter, In re Rail Freight Fuel Surcharge Antitrust Litigation, MDL No. 1869,
Miscellaneous No. 07-0489.
Carbon & Minerals LLC v. Union Pac. R.R. Co., Civil Action No. 11-1049 [Dkt. No. 220] is

GRANTED; it is

               FURTHER ORDERED that pursuant to 28 U.S.C. § 1292(b), the Court’s

February 19, 2021 Order [Dkt. No. 1007] (“the Order”) denying Defendants’ Motion to Exclude

Interline-Related Communications from Consideration for Class Certification or Any Other

Purpose Prohibited by 49 U.S.C. § 10706 [Dkt. No. 417] and Defendants’ Motion and

Memorandum of Law Regarding the Interpretation and Application of 49 U.S.C. § 10706 [Dkt.

No. 927] is hereby certified for immediate appeal; and it is

               FURTHER ORDERED that the Order is amended to include the following

statement: This Order is appropriate for immediate appeal because it involves controlling

questions of law as to which there is substantial ground for difference of opinion, and immediate

appeal of these issues may materially advance the ultimate termination of this litigation.

               SO ORDERED.



                                                        /s/

                                                       PAUL L. FRIEDMAN
                                                       United States District Judge
DATE: June 15, 2021




                                                 2